Opinion issued October 4, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00472-CV
                            ———————————
   G FABRICATING, LLC, RANDALL GARCIA, AND MARY GARCIA,
                          Appellants
                                         V.
                            FROST BANK, Appellee



                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-08762


                          MEMORANDUM OPINION
      Appellants, G Fabricating, LLC, Randall Garcia, and Mary Garcia, have filed

an agreed motion to dismiss their appeal. See TEX. R. APP. P. 42.1(a)(1). Although

appellants’ motion does not contain a certificate of conference, the motion contains

a certificate of service on appellee’s counsel, the motion has been on file with this
Court for more than ten days, and no response has been filed. See id. 9.5(d), (e),

10.1(a)(5), 10.3(a)(2). No other party has filed a notice of appeal and no opinion has

issued. See id. 42.1(a)(1), (c). While appellants’ motion claims that the appellee is

to bear the appellate costs, because the motion does not contain a certificate of

conference confirming this arrangement from appellee’s counsel, the Court will tax

costs against appellants. See id. 42.1(d).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Brown.




                                             2